[Cite as State v. Hawkins, 2021-Ohio-1484.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                Plaintiff-Appellee,                 :
                                                             No. 109452
                v.                                  :

MARCUS HAWKINS,                                     :

                Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: April 29, 2021


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-627538-A


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Katherine E. Mullin, Assistant Prosecuting
                Attorney, for appellee.

                Stephen L. Miles, for appellant.


SEAN C. GALLAGHER, P.J.:

                   Defendant-appellant Markus Hawkins appeals his convictions

following a jury trial. Upon review, we affirm.
      Background

              On April 6, 2018, appellant was indicted for offenses related to the

death of the victim, I.P., that occurred on or about December 18, 2016. Appellant

was charged with three counts of aggravated murder, one count of murder, two

counts of felonious assault, two counts of aggravated burglary, and one count of

kidnapping.

              The case proceeded to a jury trial. The testimony and evidence

showed that the victim was stabbed to death, she sustained multiple wounds, her

three children were home when the murder occurred, and appellant was implicated

as the offender.

              The victim’s sister, M.C., testified that the victim and appellant had

ended a relationship a couple of months prior to her death. M.C. testified to an

incident when appellant showed up at the victim’s house and appeared to have been

spying on the victim. She also testified that the victim was talking about appellant

the night before she was killed.

              The victim’s three children, Q.D. Jr., X.D., and I.D., were in the home

when their mother was killed. At the time of their mother’s death, I.D. was almost

7 years old, X.D. was 10 years old, and Q.D. Jr. was 11 years old.

              Q.D. Jr. testified that on the night of his mother’s death, he and his

siblings were staying at their mother’s house. He testified that he and I.D. were

living with their mother and X.D. lived with their father, but they would stay with

either parent at times. On the night of their mother’s death, all three children were
at their mother’s house and their father was working. Q.D. Jr. testified that his mom

told him to go to bed around 12:00 a.m. and that X.D. was asleep before he was. He

testified that his mother and I.D. were in the living room watching television

together. Q.D. Jr. woke up and heard his mother screaming “call 9-1-1” and heard

his mother banging on her bedroom door from inside her bedroom. He testified

that he heard his mom screaming, “Markus please stop. You don’t have to do this.”

He also heard a gargling sound, he heard a window break, and then there was

silence. He was unable to get into his mother’s room and used a smartwatch to call

his father. Q.D. Jr. testified that when his father arrived, his father used a key to get

into the house, checked on the children, and broke down the door to their mother’s

bedroom, which was locked. Q.D. Jr. saw his mom on the floor. He identified

appellant in court as “Markus.” He testified he had met appellant four or five times

before the night of his mother’s death.

               X.D. testified that Q.D. Jr. woke him up and asked if he could call their

father from his watch. X.D. testified that Q.D. Jr. called their father, who was at

work, and that Q.D. Jr. seemed scared of something. When their father arrived, he

checked on the children and then broke down their mother’s bedroom door. X.D.

saw his mother lying on the floor. X.D. testified that he does not know appellant.

However, X.D. testified that he lived with his father a lot during this time and that

there were times his brother and sister stayed with their mother when he was staying

with their father.
               I.D. testified that on the night her mother was killed, appellant was in

her house, but her mother did not let appellant into the house. I.D. testified that she

saw appellant with her mother by her mother’s bedroom door and that her mother

looked nervous. I.D. testified that she turned to watch television and soon heard her

mother screaming to “call 9-1-1.” I.D. testified that suddenly “it just went silent.”

I.D. testified that they could not open the door to their mother’s room and that they

called their father and waited for him to arrive. She identified appellant in court as

“Markus” and as the man she saw by her mother’s room the night her mother died.

She testified she had met appellant four or five times before the night of her mother’s

death.

               Q.D. Sr., who is the children’s father, testified that his relationship

with the victim ended a year or two before she was killed and that they were on good

terms. He testified that on the night the victim was killed, he was at work and

received phone calls from Q.D. Jr., who sounded worried and concerned. The first

call was around 1:30/1:45 a.m. Q.D. Sr. testified he did not go to the victim’s house

immediately because he was worried that he could lose his job. He clocked out at

2:48 a.m., after receiving a second call from Q.D. Jr. When Q.D. Sr. arrived at the

victim’s home, he entered with a key he possessed. He checked on the children and

knocked on the locked door to the victim’s bedroom, but he did not get a response.

He broke into the victim’s bedroom and found her lying face down and

unresponsive. The children were behind him yelling “mommy.” He noticed a

broken window in the room.
              At 3:09 a.m., 911 was called from the victim’s home. A responding

officer described a gruesome scene, observed the bedroom window was broken out,

and testified that the children were distraught. The police found a bloody knife

outside the bedroom window and observed footprints in the snow. Body camera

footage was introduced. Q.D. Sr. cooperated with the police, and his whereabouts

that night were confirmed by his employer. From their investigation at the scene,

the police determined appellant was a suspect.

              A friend of appellant, R.T., testified that on the night of the victim’s

murder, he received a call from appellant and that he picked up appellant at

appellant’s mother’s house. R.T. observed appellant came from around back and

was wearing a “stringy” backpack when he got in the car. R.T. testified that when

they got to his apartment, appellant asked where the garbage can was to throw food

away, and R.T. directed appellant to a garbage can in the parking lot where the

dumpsters were located. R.T. did not see the backpack when appellant came inside

his house, and he did not see it in his car the next morning. When R.T. woke up the

next day, appellant was gone. Appellant’s brother called R.T. and asked what time

and where he had picked up appellant. R.T. also testified that a bag depicted in a

photograph at trial was not the same bag that he observed appellant wearing.

              Appellant’s stepfather testified that appellant was at home the night

of the homicide and that the smoke detector was going off around 2:45 a.m. from

appellant making hot dogs. Appellant’s mother testified that on the night of the

homicide, appellant came home around 12:45 a.m., they talked for a while, and
appellant cooked hot dogs. Appellant’s mother conceded on cross-examination that

after appellant’s arrest, she never called the police to say appellant was with her that

night.

               Testimony was provided about the forensic investigation and DNA

analysis was done in the case. None of this evidence was linked to appellant. There

was a hair strand found on the victim’s shirt that was linked to another male, Z.B.

               Z.B. testified that he was friends with the victim, that she braided his

hair at her house in the living room days before she died, and that they were still

friends at the time of her death. Z.B. had previously been convicted of domestic

violence and attempted felonious assault. He denied killing the victim. There was

no evidence as to Z.B.’s whereabouts on the night of the victim’s murder.

               Q.D. Sr. testified that the victim braided people’s hair as a hobby.

Q.D. Jr. testified that he remembered Z.B. getting his hair braided in the living room

by his mom the week before his mom died. I.D. testified that Z.B. was not in the

house the night her mom died, and she confirmed appellant was the person she saw

by her mother’s room before she died.

               Evidence showed that in the days before the murder, there was a

thread of messages on Facebook between appellant and the victim in which the

victim expressed to appellant, among other things, that “I’m over you,” “I’m with

someone that makes me happy,” “[w]e could never be together again or friends,” and

“I hate your guts to the core.” Cell phone records were introduced that placed
appellant near the victim’s house at 12:09 a.m., near his mother’s house at 3:39 a.m.,

and near R.T.’s house at 5:37 a.m.

               An undercover investigator on the case, who was posing as a friend of

a confidential informant, testified she visited appellant in jail and he held up a piece

of paper with three different questions he asked the investigator. The handwritten

questions he asked were as follows: “He told you the whole story,” “Well, I need you

for my alibi,” and “Sign language the phone number.” Video and audio devices were

used by the investigator.

               Other testimony and evidence were introduced at trial. The trial court

granted a Crim.R. 29 motion as to Count 1 for aggravated murder in violation of R.C.

2903.01(A). The jury found appellant guilty of all remaining counts. The trial court

sentenced appellant to a term of life with parole eligibility after 20 years on Count 3

for aggravated murder in violation of R.C. 2903.01(B), and to three years on Count 7

for aggravated burglary in violation of R.C. 2911.11(A)(1) to be served concurrently

with Count 3. All remaining counts were subject to merger.

               Appellant timely filed this appeal.

      Law and Analysis

               Appellant raises three assignments of error for our review. Under his

first assignment of error, appellant claims the trial court erred by not declaring a

mistrial due to prosecutorial misconduct.

               “The decision to grant or deny a mistrial lies in the trial court’s sound

discretion, and the court should grant one only when justice requires and a fair trial
is no longer possible.” State v. Madison, Slip Opinion No. 2020-Ohio-3735, ¶ 196,

citing State v. Cepec, 149 Ohio St. 3d 438, 2016-Ohio-8076, 75 N.E.3d 1185, ¶ 89.

The relevant question in reviewing a claim of prosecutorial misconduct is “‘whether

the prosecutors’ comments “so infected the trial with unfairness as to make the

resulting conviction a denial of due process.”’” State v. Froman, Slip Opinion No.

2020-Ohio-4523, ¶ 114, quoting Darden v. Wainwright, 477 U.S. 168, 181, 106 S. Ct.
2464, 91 L. Ed. 2d 144 (1986), quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643,

94 S. Ct. 1868, 40 L. Ed. 2d 431 (1974). In answering that question, the reviewing

court considers “whether the conduct was improper and, if so, whether it

prejudicially affected the defendant’s substantial rights.” Id., citing State v.

Maxwell, 139 Ohio St. 3d 12, 2014-Ohio-1019, 9 N.E.3d 930, ¶ 243. In evaluating

prejudice, the court considers “the effect that the misconduct had ‘on the jury in the

context of the entire trial.’” Id., quoting State v. Keenan, 66 Ohio St. 3d 402, 410,

613 N.E.2d 203 (1993).

              In this case, appellant moved for a mistrial during the state’s rebuttal

to defense counsel’s closing argument. Appellant claims that the state committed

prosecutorial misconduct during closing arguments by commenting repeatedly on

the moral character of defense counsel. Specifically, he contends the state (1)

insinuated defense counsel committed constant efforts to thwart justice, (2) claimed

defense counsel misled the jury regarding DNA testimony, and (3) claimed appellant

should have called witnesses regarding eyewitness identification.
              Our review reflects that during closing argument, defense counsel

challenged the credibility of the children and the lack of DNA evidence linking

appellant to the homicide. In rebuttal, the assistant prosecutor indicated that he

wished he could cross-examine defense counsel concerning his thoughts on DNA

testimony and stated defense counsel could have called an expert on eyewitness

identification. The trial court sustained an objection. As the Supreme Court of Ohio

has recognized: “‘[T]he state may comment upon a defendant’s failure to offer

evidence in support of its case. * * * Such comments do not imply that the burden

of proof has shifted to the defense * * *.’” State v. Kirkland, 160 Ohio St. 3d 389,

2020-Ohio-4079, 157 N.E.3d 716, ¶ 122, quoting State v. Collins, 89 Ohio St. 3d 524,

527-528, 733 N.E.2d 1118 (2000).

              Also, during closing argument, defense counsel insinuated that after

three years, the state had “nothing to corroborate their case” and was relying on the

observations of a six-year-old child to establish identification in the case. Defense

counsel questioned I.D.’s perception of what was really happening by referring to

her testimony that X.D. told her he saw a knife in appellant’s pocket and by noting

other testimony in the case that discredited this statement was made by X.D. In

rebuttal, the assistant prosecutor questioned defense counsel’s attempt to “impeach

one with something that another one may have [seen]” and stated “How many times

did you hear that they were talked to? One line. They have been oaks and he knows

it[.]” Thereupon, an objection was made that the trial court sustained. The assistant

prosecutor reiterated that the children “have been consistent.” The Supreme Court
of Ohio has stated that although it is improper for a prosecutor to express his

personal belief or opinion about the credibility of a witness, a prosecutor is

permitted to respond to defense counsel’s attacks on a witness’s credibility and refer

to facts in evidence that tend to make the witness more credible. State v. Graham,

Slip Opinion No. 2020-Ohio-6700, ¶ 96-99, citing State v. Williams, 79 Ohio St. 3d
1, 12, 679 N.E.2d 646 (1997); State v. Jackson, 107 Ohio St. 3d 53, 2005-Ohio-5981,

836 N.E.2d 1173, ¶ 120.

              The assistant prosecutor also stated, “Three years and it continues to

this day. On Monday we get a picture of a bag, right? Constant efforts to thwart

justice. Constant.” The assistant prosecutor was commenting on the defense

producing a picture of a different bag than the one appellant was described as

wearing on the night of the victim’s murder. Another objection was made by defense

counsel. The assistant prosecutor went on to note that the defense attorneys “are

literally two of the best we have in this county.” As the Supreme Court of Ohio has

stated, “Isolated comments by a prosecutor are not to be taken out of context and

given their most damaging meaning.” State v. Cunningham, 105 Ohio St. 3d 197,

2004-Ohio-7007, 824 N.E.2d 504, ¶ 86.

              Defense counsel moved for a mistrial during a sidebar discussion, and

the trial court denied the motion. When providing the jury instruction, the trial

court instructed the jury that “opening statements and closing arguments do not

constitute evidence in this case and they shall not be considered as evidence by the

jury.”
               In general, a prosecutor has considerable latitude in his closing

argument, and the prosecutor’s conduct during closing argument “must be

considered in light of the entire case to determine whether the accused was denied

a fair trial.” State v. Powell, 132 Ohio St. 3d 233, 2012-Ohio-2577, 971 N.E.2d 865,

¶ 149, citing State v. Maurer, 15 Ohio St. 3d 239, 266, 269, 473 N.E.2d 768 (1984).

In this matter, to the extent the assistant prosecutor made any improper comments

during closing argument, we do not find, in the context of the entire trial, that these

comments prejudicially affected appellant’s substantial rights and deprived him of

a fair trial. We find the trial court did not abuse its discretion in denying the motion

for a mistrial. The first assignment of error is overruled.

               Under the second assignment of error, appellant argues that the

convictions were against the manifest weight of the evidence. He challenges the lack

of DNA and fingerprint evidence or any other physical evidence to connect him to

the scene of the homicide. He also challenges the credibility of the children’s

testimony and points to contradictions in their testimony.

               When reviewing a claim challenging the manifest weight of the

evidence, the court, reviewing the entire record, must weigh the evidence and all

reasonable inferences, consider the credibility of witnesses, and determine whether,

in resolving conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a

new trial ordered. State v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541

(1997), citing State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st
Dist.1983). When a court of appeals concludes that a verdict is against the weight of

the evidence, “the appellate court sits as the ‘thirteenth juror’ and disagrees with the

factfinder’s resolution of the conflicting testimony.” Id. “An appellate court’s

disagreement with the jurors’ weighing of the evidence does not require the special

deference accorded verdicts of acquittal.” Id. at 388. A judgment of conviction

should be reversed as against the manifest weight of the evidence only in the

exceptional case in which the evidence weighs heavily against the conviction. Id. at

387, citing Martin at 175.

               “[A] lack of physical evidence, standing alone, does not render a

defendant’s conviction against the manifest weight of the evidence.” State v.

Robertson, 8th Dist. Cuyahoga No. 106279, 2018-Ohio-2934, ¶ 32, citing State v.

Payne, 8th Dist. Cuyahoga No. 105965, 2018-Ohio-1399, ¶ 30; see also State v.

Flores-Santiago, 8th Dist. Cuyahoga No. 108458, 2020-Ohio-1274, ¶ 37-38. In this

case, the testimony and evidence showed that the assailant was not invited into the

home, that he locked the victim in her bedroom, and that he stabbed her to death.

There was eyewitness testimony identifying appellant as the offender. Additionally,

circumstantial evidence was introduced that implicated appellant.

               Two of the children heard their mother screaming to call 911. I.D. was

an eyewitness who testified that she saw appellant standing by the bedroom door

with their mother. I.D. also testified she had met appellant four or five times before,

he was not let into the house, he was saying something to her mother, and her

mother did not look happy to see him. I.D. testified she turned her head to watch
television and heard her mother screaming to “call 9-1-1.” Q.D. Jr. also testified that

he had met appellant four or five times before and that he heard his mother scream

“Markus please stop. You don’t have to do this.” Both I.D. and Q.D. Jr. identified

appellant as “Markus” at trial.

               While there were some discrepancies in the testimony, the children’s

accounts of what happened that night were credible. Even where discrepancies

exist, eyewitness identification testimony alone has been found sufficient to support

a conviction, so long as a reasonable juror could find the eyewitness testimony

credible. State v. Robinson, 8th Dist. Cuyahoga No. 100126, 2014-Ohio-1624, ¶ 12,

citing State v. Johnson, 8th Dist. Cuyahoga No. 99822, 2014-Ohio-494, ¶ 52. Also,

the excited utterance made by the victim has a high level of reliability. See State v.

Taylor, 66 Ohio St. 3d 295, 300, 612 N.E.2d 316 (1993); see also Staff Note to Evid.R.

803(2).

               The testimony and evidence also showed that the children’s father,

Q.D. Sr. was at work, he was called by Q.D. Jr., and he entered the victim’s home

with a key when he arrived. Information provided to the police led them to believe

appellant was a suspect. Z.B., whose hair was found on the victim’s shirt, testified

that the victim braided his hair days before the homicide, which was corroborated,

and that he did not murder the victim.

               Although appellant’s parents testified that he was at home on the

night of the homicide, R.T. testified that he picked appellant up at his mother’s home

and that appellant had a “stringy” backpack that he did not see again. Also, cell
phone records were introduced placing appellant near the scene of the crime,

followed by his mother’s home, and then near R.T.’s apartment. Further, evidence

was introduced showing that appellant and the victim had ended a relationship a

couple of months before the homicide and that Facebook messages were exchanged

between them in the days before her death.

               Additionally, the undercover investigator testified that appellant

solicited her to be an alibi. “Trying to create a false alibi ‘strongly indicates

consciousness of guilt.’” State v. Issa, 93 Ohio St. 3d 49, 67, 752 N.E.2d 904 (2001),

quoting State v. Campbell, 69 Ohio St. 3d 38, 47, 630 N.E.2d 339 (1994).

Consciousness of guilt may also be inferred from lies told by an accused. State v.

Williams, 99 Ohio St. 3d 493, 2003-Ohio-4396, 794 N.E.2d 27, ¶ 54.

               After reviewing the entire record, weighing all reasonable inferences

drawn therefrom, and considering the credibility of the witnesses, we conclude that

appellant’s convictions were not against the manifest weight of the evidence.

Accordingly, we overrule the second assignment of error.

               Under the third assignment of error, appellant claims his convictions

were not supported by sufficient evidence. “Sufficiency of the evidence is the legal

standard applied to determine whether the case may go to the jury or whether the

evidence is legally sufficient as a matter of law to support the jury verdict.” State v.

Smith, 80 Ohio St. 3d 89, 113, 684 N.E.2d 668 (1997), citing Thompkins, 78 Ohio

St.3d at 386, 678 N.E.2d 541. In reviewing a sufficiency challenge, “[t]he relevant

inquiry is whether, after viewing the evidence in a light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St. 3d 259, 574
N.E.2d 492 (1991), paragraph two of the syllabus, following Jackson v. Virginia, 443
U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 560 (1979).

              Appellant was sentenced on Count 3 for aggravated murder in

violation of R.C. 2903.01(B), and on Count 7 for aggravated burglary in violation of

R.C. 2911.11(A)(1). The remaining counts on which he was found guilty were subject

to merger. Insofar as certain counts were subject to merger, we need not consider

the sufficiency of the evidence on a count that is subject to merger because any error

would be harmless. State v. Ramos, 8th Dist. Cuyahoga No. 103596, 2016-Ohio-

7685, ¶ 14, citing State v. Powell, 49 Ohio St. 3d 255, 263, 552 N.E.2d 191 (1990).

              Under his sufficiency challenge, appellant argues there was a lack of

physical evidence to corroborate his identity as the person who committed the

offenses. Although there was a lack of DNA and fingerprint evidence connecting

appellant to the scene of the crimes, our review reflects that the eyewitness

identification testimony and circumstantial evidence in the case were sufficient to

support the convictions.

              The state presented testimony that showed appellant was not invited

into the home before the murder, I.D. observed appellant standing with her mother,

who appeared nervous, outside the bedroom door just before she was murdered,

I.D. and Q.D. Jr. heard their mother screaming to call 911, and Q.D. Jr. heard his

mother identify appellant as the assailant. The testimony and evidence further
showed that the victim was locked in the bedroom, the assailant broke the bedroom

window, and Q.D. Sr. had to break the bedroom door to enter the room. Other

evidence was introduced to support the convictions, including testimony from the

police about the investigation, testimony from R.T. concerning appellant’s

whereabouts and the “stringy” backpack, cell phone records showing appellant’s

approximate location on the night of the victim’s murder, testimony from the

undercover investigator about appellant soliciting her to be an alibi, along with other

testimony and evidence in the case.

               After viewing the evidence in a light most favorable to the

prosecution, we find any rational trier of fact could have found the essential

elements of the crimes proven beyond a reasonable doubt. Accordingly, we overrule

the third assignment of error.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                 _____
SEAN C. GALLAGHER, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
EMANUELLA D. GROVES, J., CONCUR